Citation Nr: 1431661	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-07 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from June 18, 2010, and in excess of 30 percent from November 16, 2011, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for basal cell carcinoma, to include as due to herbicide exposure.

3.  Entitlement to service connection for prostate problems, to include as due to herbicide exposure.

4.  Entitlement to service connection for high fever in the summertime.

5.  Entitlement to service connection for a lower back disability.

6.  Entitlement to service connection for a bilateral knee disability 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1968, including service in the Republic of Vietnam.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Although he Veteran initially requested a hearing before a decision review officer, in a May 2011 written statement the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704(e).   Accordingly, no hearing was provided.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  From June 18, 2010, to November 15, 2011, the Veteran's service-connected PTSD caused occupational and social impairment with occasional decrease in work efficiency.

2.  From November 16, 2011, the Veteran's service-connected PTSD caused occupational and social impairment with reduced reliability and productivity.
 
3.  The Veteran's service-connected PTSD did not cause occupational and social impairment with deficiencies in most areas at any point during the period on appeal.

4.  The Veteran does not have a current basal cell carcinoma disability.

5.  The Veteran's current prostate problems did not begin during, or were otherwise caused by, active service, including herbicide exposure.

6.  The Veteran does not have a chronic disability manifested by high fever in the summertime.

7.  The Veteran does not have a chronic low back disability that was incurred in or as a result of active duty service.

8.  The Veteran does not have a chronic bilateral knee disability that was incurred in or as a result of active duty service.


CONCLUSIONS OF LAW

1.  From June 18, 2010, to November 15, 2011, the criteria for an initial rating of 30 percent, but not higher, for service-connected PTSD, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  From November 16, 2011, the criteria for a rating of 50 percent, but not higher, for service-connected PTSD have been met prior to November 16, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

3.  The criteria for service connection for basal cell carcinoma have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for prostate problems have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for high fever in the summertime have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

7.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The Veteran is seeking an increased initial rating for his service-connected PTSD.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran was granted service connection for PTSD effective June 2010 and an initial 10 percent rating was assigned.  His rating was increased to 30 percent effective November 16, 2011.  The Veteran's PTSD has been rated under Diagnostic Code (DC) 9411.  38 C.F.R. § 4.130.

Under this DC, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms are controlled by continuous medication.  Id.

A higher 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

In July 2010, the Veteran was provided with a VA examination.  At the examination, the Veteran was clean and well-groomed, his attitude was cooperative and attentive, and he was fully oriented.  His speech, psychomotor activity, and thought processes were unremarkable.  His mood was anxious with a restricted affect.  The Veteran did not demonstrate panic attacks, inappropriate behavior, obsessive behavior, or suicidal thoughts.  His memory was normal, although he reported difficulty concentrating.  The examiner noted the Veteran's close relationship with his four adult children and wife of more than thirty years, as well as one close friend and other friends with whom he maintained monthly contact.  The Veteran reported he avoided thoughts and activities associated with his trauma, experienced a markedly diminished interest in activities, feeling of detachment, mild hypervigilance, irritability, and sleep difficulties.  The examiner assigned a GAF score of 63, suggesting mild symptoms.  He opined the Veteran's PTSD symptoms were transient or mild, with decreased work efficiency only during periods of significant stress, the criteria associated with a 10 percent rating.

However, other treating medical professionals that same month noted the Veteran was depressed and assigned a GAF score of 52, suggesting moderate symptoms.  This same GAF score was consistently assigned by VA treating medical professionals throughout the summer of 2010.  The Veteran was noted to have increased symptoms of PTSD since starting his treatment and benefit application process, including nightmares and increased anger.  However, he continued to present as well groomed, maintain good eye contact, and remain alert and attentive throughout evaluations.  His thought processes and speech were normal, although the content was pessimistic.

Although the examiner opined the Veteran's PTSD met the criteria associated with a 10 percent rating, the Board finds the Veteran demonstrated symptoms similar to the criteria associated with a higher rating, including sleep impairment, depression, and markedly diminished interest in activities.  Therefore, affording all benefit of the doubt to the Veteran, the Board finds an initial rating not to exceed 30 percent was warranted for the period June 18, 2010 to November 15, 2011.  

However, the Veteran did not demonstrate symptoms like the criteria associated with a higher 50 percent rating in the summer of 2010.  As discussed, the Veteran demonstrated normal speech, and therefore no circumstantial speech was noted.  Additionally, no impairment of memory, judgment, or thinking was noted.  Finally, the Veteran did not report experiencing panic attacks more than once a week.  Therefore, he did not demonstrate symptoms similar to those associated with a higher 50 percent rating.

Treatment records from the winter continue to reflect moderate symptoms, as a GAF score of 52 was consistently assigned.  The Veteran was well groomed with good eye contact and cooperative attitude.  However, his mood was angry and his thought content was pessimistic.

In the summer of 2011 the Veteran began taking antidepressant medications, and reported these were somewhat helpful.  However, he continued to experience significant sleep difficulties.  He maintained good eye contact, cooperative attitude, normal speech, linear thought process, and good insight and judgment.  However, he had decreased hobbies and interests, and was mildly depressed.

These treatment records do not reflect the Veteran demonstrated symptoms similar to those criteria associated with a higher 50 percent rating.  For example, he again did not demonstrate any impairment of memory, judgment, or thinking, circumstantial speech, or panic attacks more than weekly.  Additionally, GAF scores assigned by the treating medical professionals continued to suggest moderate symptoms.  Accordingly, a rating in excess of 30 percent was not warranted.

In November 2011, the Veteran was provided with an additional VA examination.  The Veteran reported he continued to see his children regularly and attend veterans' reunions.  He also continued to be self-employed at his auto repair shop, however he reported business was not doing well.  He avoided triggering thoughts or activities, and treated his disability with medication.  The examiner noted the Veteran's markedly diminished interest in significant activities, feeling of detachment, restricted range of affect, irritability, hypervigilance, exaggerated startle response, difficulty concentrating, and chronic sleep impairment.  The examiner assigned a GAF score of 59 for the Veteran's PTSD, suggesting continued moderate symptoms, and a GAF score of 50 for his alcohol dependence, suggesting serious symptoms.  The examiner also opined the Veteran had occupational and social impairment with reduced reliability and productivity, the criteria associated with a 50 percent rating.

Therefore, the Board finds the Veteran met the criteria associated with a higher 50 percent rating for the first time at his November 16, 2011 VA examination.  Accordingly, a rating not to exceed 50 percent is warranted effective the date of his examination.

However, the Veteran did not meet the criteria associated with a higher 70 percent rating at any point during the period on appeal.  He did not demonstrate symptoms associated with the type of symptoms listed in the criteria for a higher rating, including suicidal ideation, obsessional rituals, near-continuous panic, impaired impulse control, disorientation, or neglect of personal hygiene at any point during the period on appeal.  Accordingly, a higher 70 percent rating was not warranted.

Based on all the foregoing, the Board finds an initial rating not to exceed 30 percent for the Veteran's service-connected PTSD is warranted for the period June 18, 2010 to November 15, 2011; and a rating not to exceed 50 percent is warranted effective November 16, 2011.  To this extent, the Veteran's appeal is granted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of sleep difficulties, reoccurring thoughts, and anxiety.  These symptoms were specifically contemplated in the schedular ratings that were assigned, as discussed above.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, throughout the period on appeal the Veteran has been employed full-time at the auto repair shop he owns.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected PTSD.

Service Connection

The Veteran is also seeking service connection for several disorders.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran has also asserted several of his conditions are due to exposure to herbicide agents, including Agent Orange, during his service in Vietnam.  The Veteran's service records reflect he served within the Republic of Vietnam during the Vietnam War era, therefore he is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  


However, the Board notes that the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.  Instead, service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  The exclusive list of diseases which are covered by this presumption is found at 38 C.F.R. § 3.309(e).   

The Board will address each of the Veteran's appeals for service connection in turn.
  
Basal Cell Carcinoma

The Veteran is seeking service connection for a basal cell carcinoma.  He has alleged that his basal cell carcinoma was due to his presumed exposure to herbicides during active service in the Republic of Vietnam.  However, basal cell carcinoma is not included on this exclusive list of presumptive disease.  38 C.F.R. § 3.309(e).  Therefore, presumptive service connection due to presumed exposure to herbicides is not established.  

Additionally, the medical evidence does not otherwise suggest basal cell carcinoma may be related to exposure to herbicides.  Instead, the internet research submitted by the Veteran reflects that basal cell carcinomas are the result of sun damage to the skin.  Therefore, service connection due to exposure to herbicide agents is not established.

Secondly, the Veteran has alleged his carcinoma was directly caused by his active service.  In a July 2010 written statement the Veteran asserted that for most of his adult life he worked inside in a garage, except for his one year of service in Vietnam. 

Service treatment records were reviewed, but do not establish the Veteran made any complaint or, nor sought any treatment for, any skin disorder, including cancer, during active service.  Instead, at his March 1968 separation examination his skin was noted to be in normal condition.  In the accompanying report of medical history, the Veteran did indicate he experienced skin diseases, however he did not provide any further description of a skin disease.  Therefore, service treatment records do not reflect the Veteran developed any basal cell carcinoma disability during active service.

The Veteran has consistently described that he had a basal cell carcinoma removed in 1994.  The claims file does not include medical records from this previous surgery.  In an August 2010 letter, the VA requested the Veteran complete the enclosed authorization and consent to release medical information relating to the 1994 surgery, however the Veteran did not respond.  Accordingly, these medical records are not available for review.  However, the Veteran is competent to report a contemporaneous medical diagnosis.  Therefore, the Board does not doubt the Veteran was diagnosed with basal cell carcinoma which was removed in 1994, as he describes.

However, in order to establish service connection, the evidence must establish the presence of a current disability.  In this case, the medical evidence does not establish the Veteran had a basal cell carcinoma at any point during the period on appeal.  His previous surgery was noted on medical records, but no current diagnosis was made, and no residuals of the surgery were identified.  Instead, he filed his current claim more than fifteen years after his 1994 surgery to remove his diagnosed basal cell carcinoma.  Therefore, the evidence does not establish any current disability upon which benefits could be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the foregoing, the elements of service connection have not been met and the Veteran's appeal is denied.

Prostate

The Veteran is also seeking service connection for prostate problems.  Recent VA treatment records reflect the Veteran currently has prostate problems, including elevated PSA (prostate-specific antigen), trouble passing urine, and nocturia.  In March 2008 a private physician opined the Veteran's prostate problems were likely due to his BPH, prostate enlargement.  In June 2010, the Veteran underwent a photo-selective vaporization of the prostate at a private medical facility.  Therefore, the medical evidence establishes the Veteran has a current prostate disability, including enlarged prostate.  However, there are no records which indicate the Veteran has been diagnosed with prostate cancer at any point during the period on appeal.

As will be discussed, the evidence does not establish the Veteran's current prostate disability began during, or was otherwise caused by, his active service.

Service treatment records were reviewed but do not reflect the Veteran made any complaint of, or sought any treatment for, any prostate problems.  Instead, at his March 1968 separation examination the Veteran's G-U system was found to be in normal condition.  In the accompanying report of medical history, the Veteran denied experiencing any painful urination.  Therefore, no in-service occurrence of prostate problems is established.

Post-service medical records do not establish, and the Veteran has not claimed, he developed any prostate symptoms shortly after separation from active service.  Instead, in his June 2010 claim the Veteran asserted he did not develop any prostate problems until approximately 1990, more than thirty years after his separation from active service.  Additionally, the medical evidence does not include any medical opinion otherwise relating the Veteran's current prostate disability to his active service.  Therefore, direct service connection is not established.

The Veteran has asserted that his current prostate disability is related to his exposure to herbicide agents during service.  In a July 2010 written statement, the Veteran stated that all his friends who served in Vietnam now currently have prostate problems.  As a lay person, the Veteran is competent to report what comes to him through his senses, such as experiencing an enlarged prostate or reporting diagnoses of his friends.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his prostate problems from herbicide exposure in the 1960s.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran has consistently related his current prostate disabilities to his exposure to herbicides during active service, his lay statements regarding this complex medical opinion are not competent and do not establish any nexus.

Moreover, as discussed above, only the diseases included on the exclusive list at 38 C.F.R. § 3.309 may be presumptively service connection due to exposure to herbicides.  The Veteran's current prostate disabilities, including enlarged prostate, are not included on the exclusive list of disease covered under this presumption.  Id.  Prostate cancer is included on the exclusive list.  However, as discussed above, the medical records do not establish the Veteran was diagnosed with prostate cancer at any point during the period on appeal.  Accordingly, presumptive service connection is not established.

In his July 2010 written statement the Veteran asserted that elevated PSA is a precancerous condition.  However, PSA levels are laboratory results, and therefore elevated PSA levels is not a disability for VA compensation purposes.  See 38 C.F.R. § 4.1.  While the Veteran's elevated PSA levels may lead to prostate cancer, as discussed above, he does not currently have a diagnosis of prostate cancer.  Accordingly, the Veteran's elevated levels of PSA on lab results alone does not constitute prostate cancer, and may not be presumptively service-connected.  

Additionally, the claims folder does not include any additional medical evidence relating the Veteran's current prostate disability, including enlarged prostate, to his exposure to herbicides during active service. 

Therefore, the evidence does not establish occurrence of prostate problems in service, medical evidence does not relate his current prostate problems to active service, and his current prostate problems may not be presumptively service-connected.  Accordingly, the elements of service connection have not been met, and his appeal is denied.

High Fever in Summertime

The Veteran is also seeking service connection for "high fever in the summer time."  All medical evidence in the claims file was carefully reviewed, but does not establish the Veteran sought treatment for, or otherwise complained of, a fever during the summer at any point during the period on appeal.  Nor did the Veteran provide any lay statements in which he described experiencing a fever during the summer at any point during the period on appeal.  Therefore, the evidence does not establish the Veteran has any current fever disability.  Because there is no disability on which benefits could be granted, service connection is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In an April 2014 written brief, the Veteran's representative noted that the Veteran was prescribed cholroquine-primaquine antimalarial tablets during active service and he had an episode of hives prior to service.  The representative also noted that the symptoms of malaria include fever, and certain strains of malaria can remain dormant in humans for several years.  Therefore, the representative requested an independent medical opinion regarding the Veteran's use of antimalarial tablets, preexisting hives, and possible relapse malaria like symptoms.

Service treatment records do reflect the Veteran had an episode of hives of unknown etiology prior to his active duty, as noted on his December 1965 induction examination.  Additionally, in a December 1967 written statement the Veteran indicated he had taken antimalarial tablets weekly while serving in the Republic of Vietnam.  However, the evidence does not establish the Veteran experienced any malaria-like symptoms, including a fever, during active service.  As discussed above, post-service records do not reflect the Veteran experienced any malaria-like symptoms, including fever, at any point during the period on appeal.  Therefore, no current disability is established.

Based on the foregoing, the evidence in the claims file does not reflect the Veteran had any disability manifest by high fever in the summertime at any point during the period on appeal.  The duty to assist is not a one-way street, and the Veteran has not identified any time period during the period on appeal in which he experienced a high fever.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Because no currently disability is established, no medical examination or independent medical opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, there is no evidence of a disability manifest by high fever at any point during the period on appeal.  Because there is no current disability, service connection cannot be granted.  The Veteran's appeal is denied.

Back

The Veteran is also seeking service connection for "lower back problems."  In a July 2010 written statement, the Veteran asserted that during his active service he jumped out of helicopters, sometimes twice a day, as part of the infantry.  He described each jump was from 10 feet in the air while carrying an 80 pound back pack.  He asserted this frequent jumping injured his lower back.

The Board has considered the Veteran's competent lay statements regarding in-service injury to his back, and therefore agrees his frequent jumping from a pain injured his back.  However, as will be discussed, the evidence does not establish the Veteran has any current lower back disability.

Service treatment records were reviewed and do not establish the Veteran made any complaint of, or sought any treatment for, any chronic back disability during his active service.  In his April 1968 examination, the Veteran was found to be in normal condition, including his spine.  In the accompanying report of medical history, the Veteran specifically denied experiencing any recurrent back pain.  Therefore, the Board finds the Veteran's in-service contemporaneous statements denying recurrent back pain provide probative evidence against his appeal.  Accordingly, no in-service chronic back disability is established.

Post-service medical records do not reflect the Veteran made any complaint of, or sought any treatment for, any back disability until several decades after active service.  Moreover, these medical records suggest his back pain did not begin until several decades after active service.  For example, in March 2008 the Veteran sought treatment from the Webster County Clinic for low back pain he stated began last Thursday, approximately forty years after his active service.  He described he usually developed back pain every two years which lasted for two to three days and then resolved.  The medical professional diagnosed the Veteran was low back pain.

Therefore, post-service medical records suggest the Veteran's back pain began several decades after active service and was not chronic, but rather would begin every few years and then resolve after a few days.  No diagnosis of a chronic back disability was made.  Additionally, the claims file does not include the opinion of any medical professional relating the Veteran's back pain to his active service.

As discussed in detail below, the Veteran was scheduled for a VA examination regarding his back in January 2011, but he requested the examination be cancelled.  The claims file does not reflect he sought any additional treatment for back problems after that time.  Instead, in a November 2011 appointment with the orthopedic department the Veteran only reported his right shoulder condition.

Based on all of the foregoing, the evidence does not establish the Veteran has any current chronic low back disability.  Although he competently described an in-service injury, his probative contemporaneous statements do not reflect he developed any chronic back disability during active service.  Post-service treatment records do not reflect his current back pain began until several decades after his separation from active service, and do not otherwise relate any current back pain to active service.  Finally, the evidence does not reflect the Veteran has been diagnosed with any back disability.  The Board acknowledges that Veteran reports experiencing pain that comes and goes.  However, pain alone without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). Therefore, the evidence does not establish the Veteran has any current back disability which began during or was otherwise caused by, active service, and his appeal is denied.

Knees

The Veteran is also seeking service connection for "knee problems."  In a July 2010 written statement, the Veteran asserted that his frequent jumping out of a helicopter as a member of the infantry, described above, also injured both his knees.  He stated that in high school he was a record-setting track athlete, but after service he could not play college football because of pain in his knees.

As discussed above, the Veteran's competent lay statements establish he injured his knees during active service.  However, service treatment records were reviewed and do not establish the Veteran made any complaint or, or sought any treatment for, any chronic knee disability during his active service.  Instead, at his April 1968 examination the Veteran was found to be in normal condition, including his lower extremities.  In the accompanying report of medical history, the Veteran specifically denied experiencing any "trick" or locked knee, arthritis, or other bone or joint deformity.  Therefore, the Board finds the Veteran's in-service contemporaneous statements denying knee problems provide probative evidence against his appeal.  Accordingly, no in-service chronic knee disability is established.

Post-service medical records do not reflect the Veteran made any complaint of knee problems for several years after his separation from active service.

The Veteran asserted that in 1984, more than fifteen years after his separation from service, he was treated by an orthopedic surgeon, Dr. Chingren, who told him his knees were bad but he was too young to have them replaced.  He was treated with a pain medication which was subsequently taken off the market.  Unfortunately, records from this 1984 treatment with Dr. Chingren are not included in the claims file.  

The Veteran is competent to report what is capable of lay observation, including relaying a previous diagnosis from physicians.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran's statement the doctor told him "my knees were bad" is not a medical diagnosis, but is instead a general, lay description.  Therefore, the evidence available in the claims file does not establish the Veteran was diagnosed with any chronic knee disability during his 1984 treatment, over fifteen years after his separation from service.

Available post-service treatment records do not reflect the Veteran has been diagnosed with any current knee disability.  Although he competently describes experiencing pain in his knees, as discussed above, pain is a symptom of a disability, and pain alone does not constitute a current disability upon which benefits may be granted.  Sanchez-Benitez, supra. The claims file does not reflect the Veteran has been diagnosed with any current knee disability, nor does it establish the Veteran has sought recent medical treatment for a knee problem.  Instead, as discussed above, in November 2011 orthopedic consult the Veteran only reported his right shoulder condition.  Finally, the Veteran was scheduled for an examination in January 2011 regarding his bilateral knee condition, however he cancelled the appointment and did not attempt to reschedule.

Based on the foregoing, the evidence does not establish the Veteran experienced a chronic disability in either knee at any point during the period on appeal.  The duty to assist is not a one-way street, and the Veteran has not provided any evidence suggesting he has any current knee disability.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Because there is no disability upon which benefits may be granted, his appeal for service connection for a bilateral knee condition is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letters dated in June and August 2010, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letters also informed the Veteran how disability ratings and effective dates were established prior to the initial RO adjudication.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and available private treatment records have been obtained, as have service treatment records.

The Board acknowledges the Veteran has described relevant private treatment records which are not included in the claims file, including treatment from Dr. Rustad, Dr. Chingren, and his June 2010 prostate surgery.  In letters date August 2010 and December 2010 the VA specifically requested the Veteran complete an authorization to consent and release information regarding these identified records, however the Veteran did not respond.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without the Veteran's participation, the VA is unable to obtain the identified relevant private treatment records.  No additional actions were available or required of the VA.

As discussed above, although the Veteran initially requested a hearing before the DRO, in a May 2011 written statement he withdrew his hearing request.  38 C.F.R. § 20.704(e).  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

Regarding his PTSD, the Veteran was also provided with two VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

The Board acknowledges the Veteran was not provided with an examination regarding his appeals for service connection for basal cell carcinoma, prostate disorder, or high fever in the summer.  VA medical examinations must be provided with there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, for each of the above discussed disorders, the evidence fails to establish any current disability or any indication that disability may be related to an in-service event, as discussed above.  Accordingly, a VA examination was not required regarding any of the above-discussed appeals.

Regarding the Veteran's appeals for service connection for a back and bilateral knee disorders, the Veteran was scheduled for examinations in January 2011.  However, that same month the Veteran called the VA and requested his VA examinations be cancelled.  He stated he would resubmit for examination when time permitted.  However, the Veteran did not contact the VA to reschedule his examination appointments at any point during the period on appeal.  In accordance with 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Additionally, VA treatment records reflect he followed up on his right shoulder condition in November 2011, but made no mention of any back or knee complaints.  Again, the duty to assist is not a one-way street.  Wood, 1 Vet. App. at 193.  Because the Veteran did not participate and provide a better time for his VA examinations, the Board finds no rescheduled examination was required.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

For the period June 18, 2010, to November 15, 2011, a disability rating of 30 percent, but no higher, for service-connected PTSD, is granted. 

From November 16, 2011, a disability rating of 50 percent, but no higher, for service-connected PTSD, is granted.

Service connection for a basal cell carcinoma is denied.

Service connection for a prostate disorder is denied.

Service connection for high fever in the summer time is denied.

Service connection for a lower back disorder is denied.

Service connection for bilateral knee disorders is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


